Title: Thomas Jefferson to James Cutbush, 7 January 1820
From: Jefferson, Thomas
To: Cutbush, James


					
						Dear Sir
						
							Monticello
							Jan. 7. 20.
						
					
					Your favor of Dec. 27. was recieved on the 5th inst. Doctor Cooper’s engagement with our University is not at all affected by his arrangements in S. Carolina, which are temporary only. our buildings being not likely to be finished before the close of the present year, or perhaps till the next, it was for our convenience as well as his to employ himself elsewhere in the mean time. his family will probably remove hither in the spring. there being therefore no vacancy in that professorship, there we cannot avail ourselves of your known abilities in that line. your ideas of the importance of the application of chemistry to the arts coincide perfectly with my own. altho’ as yet in it’s infancy, this science has produced a wonderful advance in the useful arts, and much will be produced in it’s progress. the philosophy of even of the most familiar operations in houshold economy such as malting, brewing, churning, cheese, panification, soap-making, incubation Etc. has not as yet been sufficiently developed. on these, cum multis aliis, we may expect instruction from yourself and fellow laborers. our University may assist in time: but it is yet in the shell, and all appointments suspended until it’s buildings are prepared. I salute you with assurances of great esteem and respect.
					
						
							Th: Jefferson
						
					
				